Citation Nr: 1711887	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-26 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals, fracture, closed, femoral shaft, left lower extremity, to include chronic left thigh strain.

2.  Entitlement to a rating in excess of 10 percent for residuals, fracture, closed, distal radius, left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to December 1986 and from December 1990 to August 1991.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  By a rating action in January 2010, the RO denied the Veteran's claim of entitlement to a rating in excess of 10 percent for residuals, fracture, closed, femoral shaft, left lower extremity.  Subsequently, in a rating action in March 2010, the RO increased the evaluation for the residuals, fracture, closed, femoral shaft, left lower extremity to include chronic left thigh strain from 10 percent to 20 percent, effective December 7, 2009.  That rating action also denied the claim for an increased rating for residuals fracture closed distal radius left upper extremity (non-dominant) (claimed as a left wrist disability).  The Veteran perfected a timely appeal to that decision.  

On January 4, 2017, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  Additional evidence was received at that time along with a waiver of consideration by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304 (2016).  

The issue of entitlement to a rating in excess of 20 percent for residuals, fracture, closed, femoral shaft, left lower extremity, to include chronic left thigh strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDING OF FACT

At the January 2017 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claim of entitlement to a rating in excess of 10 percent for residuals, fracture, closed, distal radius, left upper extremity.  

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issue of entitlement to a rating in excess of 10 percent for residuals, fracture, closed, distal radius, left upper extremity have been met.  38 U.S.C.A. § 7105 (b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2016).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, the Board's jurisdiction is predicated upon an appeal having been filed on an issue, or issues, in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2016).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (c) (2016).  

At her personal hearing in January 2017, the Veteran stated that she wished to formally withdraw the appeal of the claim of entitlement to a rating in excess of 10 percent for residuals, fracture, closed, distal radius, left upper extremity.  

As the Veteran has withdrawn the appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal, and it is dismissed.  

ORDER

The appeal for entitlement to a rating in excess of 10 percent for residuals, fracture, closed, distal radius, left upper extremity is dismissed.  

REMAND

The Veteran seeks a rating in excess of 20 percent for her service-connected residuals, fracture, closed, femoral shaft, left lower extremity, to include chronic left thigh strain.  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran asserts that her service-connected left lower extremity disorder is more disabling than reflected by the 20 percent rating currently assigned.  At her personal hearing in January 2017, the Veteran indicated that her left lower extremity condition involves the left knee and left thigh.  The Veteran maintained that she was last examined for her condition in "November 2012."  The Veteran related that she had difficulty negotiating stairs; she noted that certain activities, such as bending and turning, cause her increased pain.  The Veteran testified that her condition has gotten worse since the last VA examination.  The Veteran related that she works in marketing which requires a lot of traveling; she noted that is unable to travel as much because of the difficulty sitting for any extended period of time.  The Veteran contended that the pain from the left leg is beginning to affect her life.  

The Board notes that the Veteran was provided VA examinations in connection with her service-connected left leg/thigh disorder in February 2010 and July 2012.  While an examination does not become stale after any arbitrary amount of time, the duty to get a new examination is triggered when the available evidence indicates that the previous examination no longer reflects the current state of the Veteran's disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  Moreover, subsequent to the more recent VA examination in July 2012, the Court, in Correia v. McDonald, 21 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the file reveals that the previous VA examination reports each include one set of range of motion findings and do not specify whether such testing was taken during active or passive motion.  In addition, the VA examination reports do not specify whether the range of motion findings are weight-bearing or nonweight-bearing.  In light of the fact that these examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, the Veteran should be afforded a new VA examination before a decision can be rendered on her claim.  

To ensure that VA has met its duty to notify and to assist the Veteran in developing the facts pertinent to her claim and to ensure full compliance with due process requirements, the case is REMANDED to AOJ for the following actions:

1.  Ensure that the Veteran is scheduled for an appropriate VA examination to determine the severity of her service-connected residuals, fracture, closed, femoral shaft, left lower extremity, to include chronic left thigh strain.  The examiner must review pertinent documents in the Veteran's electronic claims file in conjunction with the examination.  The examination must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  This testing should include not only the affected joints of the left leg but also any paired joints.  The examination report must confirm that all such testing has been made and reflect those testing results.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  Thereafter, readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both she and her representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 



(CONTINUED ON NEXT PAGE)

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


